



COURT OF APPEAL FOR ONTARIO

CITATION: 1161267 Ontario Ltd. v. Mei, 2016 ONCA 881

DATE: 20161121

DOCKET: C61027

Feldman, Lauwers and Miller JJ.A.

BETWEEN

1161267 Ontario Ltd.

Plaintiff (Respondent)

and

Peter Michael Mei, Dina Mei and Mancuso Motor Car
    Company Ltd.

Defendants (Appellants)

Benjamin Salsberg, for the appellants

Michael Woods, for the respondent

Heard: November 18, 2016

On appeal from the judgment of Justice Steve A. Coroza of
    the Superior Court of Justice, dated August 17, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellants position is that the motion judge should not have granted
    summary judgment based on the written agreement, the affidavits and
    cross-examinations. He should have found a genuine issue for trial based on the
    need to make credibility findings after hearing
viva voce
evidence,
    because of the ambiguities in the agreement.

[2]

We do not agree. The motion judge interpreted the contract based on the
    terms of the agreement and of the security granted pursuant to the agreement. He
    rejected the position of the appellant that he never intended to guarantee the
    principal amount of funds that had been provided by the respondent. He
    considered all of the evidence before him in reaching his interpretation. In
    our view there is no genuine issue for trial that requires any further
    evidence.

[3]

The appeal is dismissed with costs on the substantial indemnity basis in
    accordance with the mortgage terms and the decision of the motion judge on
    costs, in the amount of $10,000 inclusive of disbursements and HST.


